Title: William Cranch to Abigail Adams, 14 June 1798
From: Cranch, William
To: Adams, Abigail


          
            My dear Madam—
            Georgetown June 14th. 1798.—
          
          I have just closed a letter to the Prest. on the subject of my Bror. Greenleaf.— I do not know whether I have not said too much, but if I had not been restrained by a sense of Propriety I should have beg’d & pleaded that he might have some appointment or other. I consider him as a man of uncommon abilities and attention to Business, & he has no means of exercising his Talents at present, having divested himself of every shilling of property. If his Conduct

had not stood the test of the most severe investigation— If his misfortunes had not been merely the Effect of the sanguine temper of a young man—or if I thought his mind impaird by his misfortunes, I would not say a word on the subject. But knowing, as I think I do, the goodness of his heart and the integrity of his morals, I feel myself justified in saying even more than I have yet said.—
          Pray have you seen the Fredicksburgh Resolutions, brot. forward by Ker & supported by Mercer, the Pupil, the Diciple, and if we may believe himself the Confidant of Mr. Jefferson. For myself I do believe they contain the pith of the Philosoper’s Creed political & philosophical. The letter to Cabell too is a comment on the same.—
          I am sorry to say that Mrs. Johnson does not enjoy good health. I am very fearful. if she does not Dissapate the Bile by Change of Air, Exercise, and Amusements she will be very sick.—
          We all enjoy good health.— I wrote you from Annapolis about the 1st. of June.—
          With the most affecte. Respect / I am, your obliged Nephew
          
            W. Cranch.
          
        